Exhibit 10.1
 
RESTRICTED STOCK AGREEMENT


THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made as of the __ day of
_________, 2014 (the “Effective Date”), between Carbon Natural Gas Company, a
Delaware corporation (the “Company”), and ___________ (the “Director”).
 
1.           Award.  Pursuant to the Carbon Natural Gas Company 2011 Stock
Incentive Plan, as amended (the “Plan”) and effective as of the Effective Date,
an award of eighty thousand (80,000) unvested shares of the Company’s common
stock, par value $0.01 per share (the “Restricted Stock Award”) has been made to
the Director.  The Restricted Stock Award is subject to the terms and conditions
of this Agreement.  The Restricted Stock Award (and upon lapse of the Forfeiture
Restrictions (as defined hereinafter), the issuance of the shares underlying the
Restricted Stock Award (the “Shares”)) is made in consideration of services that
the Director has performed for the Company and services to be provided to the
Company in the future.  The Restricted Stock Award is being made subject to
acceptance of this Agreement by the Director and satisfaction of the conditions
of this Agreement.  This Restricted Stock Award is subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any.
 
2.           Definitions.  Capitalized terms used in this Agreement that are not
defined below or in the body of this Agreement shall have the meanings given to
them in the Plan. In addition to the terms defined in the body of this
Agreement, the following capitalized words and terms shall have the meanings
indicated below:
 
(a)           “Cause” means a felony conviction of the Director or the failure
of the Director to contest prosecution for a felony, or the Director’s willful
misconduct or dishonesty, any of which is determined by the Committee to be
directly and materially harmful to the business or reputation of the Company or
its Subsidiaries.
 
(b)           “Change in Control” means the occurrence of:
 
(i)           the acquisition within any 12-month period by any “Person” (as the
term person is used for purposes of Section 13(d) or 14(d) of the Exchange Act),
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of the total voting power of the then outstanding stock of the
Company entitled to vote generally in the election of directors, but excluding
the following transactions (the “Excluded Acquisitions”):
 
(A)           any acquisition directly from the Company (other than an
acquisition by virtue of the exercise of a conversion privilege of a security
that was not acquired directly from the Company),
 
(B)           any acquisition by the Company, and
 
(C)           any acquisition by an employee benefit plan (or related trust)
sponsored or maintained by the Company;
 
(ii)           a change in the composition of the Board such that at any time
during a period of 12 months or less, individuals who at the beginning of such
period constitute the Board (and any new directors whose election by the Board
or nomination for election by the Company’s stockholders was approved by a vote
of at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was so approved) cease for any reason to constitute a majority thereof;
 
(iii)           an acquisition (other than an Excluded Acquisition) by any
Person of fifty percent (50%) or more of the voting power or value of the
Company’s stock;
 
(iv)           the consummation of a merger, consolidation, reorganization or
similar corporate transaction, whether or not the Company is the surviving
company in such transaction, other than a merger, consolidation, or
reorganization that would result in the Persons who are Beneficial Owners of the
Company’s stock outstanding immediately prior thereto continuing to Beneficially
Own, directly or indirectly, in substantially the same proportions, at least
fifty percent (50%) of the combined voting power or value of the Company’s stock
(or the stock of the surviving entity) outstanding immediately after such
merger, consolidation or reorganization; or
 
 
 

--------------------------------------------------------------------------------

 
 
(v)           the sale or other disposition during any 12 month period of all or
substantially all of the assets of the Company, provided that such sale is of
assets having a total gross fair market value equal to or greater than forty
percent (40%) of the total gross fair market value of the assets of the Company
immediately prior to such sale or disposition.
 
The foregoing definition of “Change in Control” is intended to comply with the
requirements of Section 409A of the Code and the guidance issued thereunder and
shall be interpreted and applied by the Committee in a manner consistent
therewith.
 
(c)           “Disability” means disability as determined by the Committee in
accordance with Section 22(e)(3) of the Code.
 
(d)           “Fair Market Value” has the meaning provided in the Plan.
 
(e)           “Forfeiture Restrictions” shall have the meaning specified in
Section 3(a) hereof.
 
(f)           “Section 16 Person” shall mean an officer, director or affiliate
of the Company or a former officer, director or affiliate of the Company who is
subject to section 16 of the Securities Exchange Act of 1934, as amended.
 
3.           Restricted Stock. The Director hereby accepts the Restricted Stock
Award and agrees with respect thereto as follows:
 
(a)           Forfeiture Restrictions.  Prior to the lapse of the Forfeiture
Restrictions, neither the Restricted Stock Award nor the Shares may be sold,
assigned, pledged, exchanged, hypothecated or otherwise transferred, encumbered
or disposed of, and in the event of termination of the Director’s membership on
the Board for Cause, the Director shall, for no consideration, forfeit to the
Company all of his rights in and to the Restricted Stock Award and the Shares to
the extent then subject to the Forfeiture Restrictions. The prohibition against
transfer and the obligation to forfeit and surrender such rights in and to the
Restricted Stock Award and the Shares upon termination of membership on the
Board as provided in the preceding sentence are herein referred to as the
“Forfeiture Restrictions.” The Forfeiture Restrictions shall be binding upon and
enforceable against any transferee of the Director’s rights in and to the
Restricted Stock Award.
 
(b)           Lapse of Forfeiture Restrictions.  Provided that the Director has
continuously served as a member of the Board from the date of this Agreement
through the lapse date described in this sentence, the Forfeiture Restrictions
shall lapse with respect to 100% of the Restricted Stock Award on the first to
occur of (i) the date upon which a Change in Control occurs or (ii) the date
upon which the Director’s membership on the Board is terminated other than for
Cause.
 
(c)           Certificates.  As soon as practicable following the lapse of the
Forfeiture Restrictions, the Company shall either (i) cause a certificate or
certificates evidencing Shares to be issued without legend (except for any
legend required pursuant to applicable securities laws or any other agreement to
which the Director is a party) in the name of the Director or, (ii) issue
appropriate instructions to the transfer agent if the electronic, book-entry
method is utilized.  In any event, the Company, in its discretion, may elect to
deliver the Shares in certificate form or electronically to a brokerage account
established for the Director’s benefit at a brokerage financial institution
selected by the Company.
 
(d)           Corporate Acts.  The existence of the Restricted Stock Award shall
not affect in any way the right or power of the Board or the stockholders of the
Company to make or authorize any adjustment, recapitalization, reorganization or
other change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities, the
dissolution or liquidation of the Company or any sale, lease, exchange or other
disposition of all or any part of its assets or business or any other corporate
act or proceeding. The prohibitions of Section 3(a) hereof shall not apply to
the transfer of the Restricted Stock Award pursuant to a plan of reorganization
of the Company, but the stock, securities or other property received in exchange
therefor shall also become subject to the Forfeiture Restrictions and provisions
governing the lapsing of such Forfeiture Restrictions applicable to the original
Restricted Stock Award for all purposes of this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
(e)           No Rights as a Stockholder.  Until the lapse of the Forfeiture
Restrictions, neither the Director nor any legal representative, legatee or heir
shall have any rights or privileges of a stockholder of the Company with respect
to any unvested Shares and upon the lapse of the Forfeiture Restrictions, the
Director shall have rights as a stockholder of the Company only with respect to
the Shares from which the Forfeiture Restrictions have lapsed.
 
4.           Withholding of Tax.  To the extent that the receipt of the
Restricted Stock Award or the lapse of any Forfeiture Restrictions results in
compensation income or wages to the Director for federal, state or local tax
purposes, the Director shall deliver to the Company at the time of such receipt
or lapse, as the case may be, such amount of money as the Company may require to
meet its minimum obligation under applicable tax laws or regulations, and if the
Director fails to do so, the Company is authorized to withhold from any cash or
stock remuneration (including withholding any Shares distributable to the
Director under this Agreement) then or thereafter payable to the Director any
tax required to be withheld by reason of such resulting compensation income or
wages. The Director acknowledges and agrees that the Company is making no
representation or warranty as to the tax consequences to the Director as a
result of the receipt of the Restricted Stock Award, the lapse of any Forfeiture
Restrictions or the forfeiture of any portion of the Restricted Stock Award
pursuant to the Forfeiture Restrictions.
 
5.           Status of Stock.  The Director agrees that upon lapse of the
Forfeiture Restrictions, the Shares issued under this Agreement will not be sold
or otherwise disposed of in any manner which would constitute a violation of any
applicable federal or state securities laws. The Director also agrees that
certificates, if any, representing the Shares shall bear the following
restrictive legend in order to assure compliance with applicable securities
laws,
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
UNITED STATES FEDERAL OR STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE,
SOLD OR OTHERWISE TRANSFERRED OR ASSIGNED FOR VALUE, DIRECTLY OR INDIRECTLY, NOR
MAY THE SECURITIES BE TRANSFERRED ON THE BOOKS OF THE COMPANY, WITHOUT
REGISTRATION OF SUCH SECURITIES UNDER ALL APPLICABLE UNITED STATES FEDERAL AND
STATE SECURITIES LAWS OR COMPLIANCE WITH AN APPLICABLE EXEMPTION THEREFROM, SUCH
COMPLIANCE, AT THE OPTION OF THE COMPANY, TO BE EVIDENCED BY AN OPINION OF
STOCKHOLDER’S COUNSEL, IN A FORM ACCEPTABLE TO THE COMPANY, THAT NO VIOLATION OF
SUCH REGISTRATION PROVISIONS WOULD RESULT FROM ANY PROPOSED TRANSFER OR
ASSIGNMENT.


The Director further agrees that (i) the Company may refuse to register the
transfer of the shares of the Company’s common stock issued under this Agreement
on the stock transfer records of the Company if such proposed transfer would,
constitute a violation, in the opinion of counsel satisfactory to the Company,
of any applicable securities law, and (ii) the Company may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of Shares.


6.           Membership on the Board.  Nothing in the adoption of the Plan, or
the Restricted Stock Award made pursuant to this Agreement, shall confer upon
the Director the right to continued membership on the Board or affect in any way
the right of the Company to terminate such membership at any time. Any question
as to whether and when there has been a termination of the Director’s membership
on the Board, and the cause of such termination, shall be determined by the
Committee or its delegate, and its determination shall be final.
 
7.           Notices.  Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of the Director, such
notices or communications shall be effectively delivered if hand delivered to
the Director or if sent by registered or certified mail to the Director at the
last address the Director has filed with the Company. In the case of the
Company, such notices or communications shall be effectively delivered if sent
by registered or certified mail to the Company at its principal executive
offices.
 
 
3

--------------------------------------------------------------------------------

 
 
8.           Entire Agreement; Amendment.  This Agreement replaces and merges
all previous agreements and discussions relating to the same or similar subject
matters between the Director and the Company and constitutes the entire
agreement between the Director and the Company with respect to the subject
matter of this Agreement. This Agreement may not be modified in any respect by
any verbal statement, representation or agreement made by any employee, officer,
or representative of the Company or by any written agreement unless signed by an
officer of the Company who is expressly authorized by the Company to execute
such document.
 
9.           Binding Effect; Survival.  This Agreement shall be binding upon and
inure to the benefit of any successors to the Company and all persons lawfully
claiming under the Director. The provisions of Section 5 shall survive the lapse
of the Forfeiture Restrictions without forfeiture.
 
10.         Controlling Law.  This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Director has executed this
Agreement, all as of the date first above written.
 

 
CARBON NATURAL GAS COMPANY
         
 
By:
       
Patrick R. McDonald,
     
Chief Executive Officer
           
DIRECTOR:
             

 
 
Signature Page
Restricted Stock Agreement

--------------------------------------------------------------------------------